Mr. Presiding Justice Waterman delivered the opinion of the court. Petitioner is one of those, who, holding at the time the civil service law went into operation in this city, one of the offices coming under the terms of said law, and his name for a time having been certified by the civil service commissioners to the comptroller and by him to the city treasurer, and he for a while paid his salary as such officer, insists that thereby he became an officer, who, under the terms of the civil service law, could not be removed without charges and a hearing, in accordance with the civil service act. ' The claim made by appellant has been recently before this court in the case of McNeill v. City of Chicago, 93 Ill. App. 124, and in an opinion therein delivered by Mr. Justice Windes, it was held that the civil service law did not affect the tenure of office or the power of removal of persons situated as was appellant. The judgment of the Circuit Court is therefore affirmed.